Citation Nr: 0606520	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  96-33 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for bilateral venous 
stasis/systemic ankle ulcerations


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The appellant served in the District of Columbia National 
Guard from June 1970 to November 1993.  He had verified 
periods of active duty for training (ADT) from September 2, 
1970 to January 30, 1971 and from November 21, 1990 to April 
23, 1991.  Service medical records reflect that he also 
evidently had a period of ADT from August 6 to August 20, 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  In September 1999, the Board remanded the veteran's 
claim to the RO for further evidentiary development.

In June 1999, the veteran testified at a hearing before a 
Veterans Law Judge who is no longer with the Board.  In a 
December 2001 letter, the Board advised the veteran that he 
had the right to another hearing before a Veterans Law Judge.  
He did not respond to the Board's letter.  In a December 2005 
letter sent to the veteran at his most current address of 
record, the Board again advised the veteran of his right to 
testify at hearing before another Veterans Law Judge.  
However, in January 2006, the United States Postal Service 
returned the letter to the Board, marked return to sender.  

In March and September 2002 internal development memoranda, 
the Board undertook additional evidentiary development 
pursuant to then-extant regulations. See 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii) (2003).  Due to changes in law, the 
Board then remanded the veteran's claim to the RO in 
September 2003, for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran seeks service connection for bilateral venous 
stasis/systemic ankle ulcerations.  He has variously alleged 
that he developed  lower extremity venous insufficiency and 
ankle ulcerations due to an insect bite in August 1983.

Service medical records reflect that on August 21, 1983, the 
veteran was seen for complaints of right leg swelling.  He 
was neurovascularly intact on examination and a history of 
insect bite was noted.  On September 20, 1988, he was seen 
for complaints of right ankle pain.  He gave a history of a 
healed right ankle wound for which his private physician 
prescribed antibiotics.  The assessment was wound infection 
for which antibiotics were prescribed.  

On November 26, 1990, the veteran was seen for complaints of 
right ankle pain and assessed with a chronic ulcer of the 
right foot.  A dermatology clinic report notes a history of 
chronic right ankle ulcer for two years.  In December 1990, 
the record reflects a history of stasis ulcer.

On February 15, 1991, the veteran was seen in the clinic for 
a right ankle ulcer and the assessment was venous 
insufficiency in the right lower leg.  An April 1991 clinical 
entry reflects a past medical history of chronic venous 
stasis problems.

Records from Walter Reed Army Medical Center, dated from 
March 1993 to May 1997, indicate that the veteran was treated 
for chronic ankle ulcers and assessed with venous 
insufficiency.  The medical treatment included unna boots and 
compression stockings. 

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
bilateral lower extremity venous insufficiency and stasis 
ulcers preexisted the appellant's entry into active military 
service in August 1983 (or November 1990) and was not 
aggravated by service.

Here it appears that the veteran may have had an existing 
venous/ulcer disorder prior to entering service in August 
1983 (or in November 1990).  However, in March 2005, the 
March 2000 VA examiner did not respond to the RO's request to 
comment upon whether the veteran's pre-existing venous 
disorder was aggravated by a period of active military 
service from 1990 to 1991.  Rather, the VA examiner said the 
earliest mention in the record that the VA physician found of 
a venous ulcer was in 1995.  However, this finding seems 
inconsistent with the facts as set forth above.  In the 
interest of due process and fairness, the Board believes 
further VA examination is warranted.  

Further, during his March 2000 VA examination, the veteran 
said he underwent a right greater saphenous system and 
varicose vein stripping in 1988.  However, the medical 
records of that procedure are not associated with the claims 
file.  The Board believes they should be obtained.

Additionally, the medical records from Walther Reed Army 
Medical Center, dated from August 1993 to May 1997, reflect 
that the veteran was regularly seen for treatment of his 
venous stasis ulcers and venous insufficiency.  However, 
there are no further medical records reflecting more current 
medical treatment for the claimed disorder, and it is unclear 
if the veteran has received medical treatment for ankle 
ulcers and bilateral venous insufficiency since 1997.  

The Board therefore concludes the case must be REMANDED to 
the RO for the following actions:

1.	The RO should contact the veteran's 
accredited service representative and 
endeavor to obtain the veteran's most 
current mailing address.

2.	If located, the veteran should be requested 
to provide the name(s) and address(es) of 
the VA or non-VA medical provider(s): 

a.	who performed the right greater 
saphenous system and varicose vein 
stripping in 1988 (or at any other 
time); and 

b.	who have treated him for the disorder 
at issue since May 1997.  

c.	Then, the RO should then request all 
pertinent medical records from these 
medical providers, if not already of 
record.

3.	If found, the veteran should be scheduled 
for appropriate VA vascular examination, by 
a medical specialist who has not previously 
examined the veteran, to determine the 
etiology of any bilateral lower extremity 
venous stasis/ankle ulceration disorder 
found to be present.  A complete history of 
the claimed disorder should be obtained 
from the veteran.  Prior to the 
examination, the examiner should review the 
claims folders, including the appellant's 
service medical records for each of his 
three periods of active duty (from 
September 1970 to January 1971, in August 
1983, and from November 1990 to April 
1991), including the August 1983, September 
1988, November and December 1990, and 
February 1991 service medical records.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner is 
requested to address the following matters:

a.	Does the appellant currently have a 
disorder manifested by bilateral 
venous stasis/systemic ankle 
ulcerations, or other chronic venous 
disability (or disabilities)?

b.	If he has such a disability (or 
disabilities), does it represent a 
disease process or the residuals of an 
injury?

c.	Taking into consideration the evidence 
incorporated in the service medical 
records (including the August 1983, 
September 1988, November  to December 
1990, February 1991 records, and March 
2000 VA examination report with the 
March 2005 VA examination Addendum), 
when was the disability (or 
disabilities) incurred?

d.	If any disability was incurred before 
August, 1983 (or before November 
1990), was there a permanent increase 
in disability, beyond the natural 
progress of the disorder, during a 
period of military duty, namely in 
August 1983, or from November 21, 1990 
to April 23, 1991?

e.	If any diagnosed disability was 
incurred after August 1983 (or after 
November 1990), the examiner is 
requested to provide an opinion 
concerning the etiology of any 
bilateral venous stasis/systemic ankle 
ulcerations found to be present, to 
include whether it is at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that any 
currently diagnosed bilateral venous 
stasis/systemic ankle ulcerations was 
caused by military service, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

f.	The examiner is particularly requested 
to reconcile the opinions expressed in 
the March 2000 VA examination report 
(to the effect that the veteran had 
bilateral lower extremity venous 
insufficiency with stasis ulcers 
diagnosed in 1988, that were treated 
and healed, and that it was unlikely 
that the veteran's venous disease was 
due to an insect bite) and that VA 
examiner's March 2005 addendum (to the 
effect that the veteran's claim was 
denied because of no evidence that the 
condition arose while on active duty 
status and there was no evidence to 
contradict this and the earliest 
mention in the record of a venous 
ulcer was in 1995).

g.	A complete rationale should be 
provided for all opinions expressed.  
The veteran's claims file should be 
made available to the examiner prior 
to examination and the examination 
report should indicate if the 
veteran's medical records were 
reviewed by the examiner.

NOTE:  The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it

4.  Thereafter, if appellant has been located 
and development is accomplished, the RO should 
readjudicate the veteran's claim for service 
connection for bilateral venous 
stasis/systemic ankle ulcerations.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the August 2005 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


